                                                                                Case 3:20-cv-06808-WHA Document 15 Filed 01/21/21 Page 1 of 2



                                                                          1
                                                                          2
                                                                          3
                                                                                                          IN THE UNITED STATES DISTRICT COURT
                                                                          4
                                                                          5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7   SHELTON EAVES,                                         No. C 20-6808 WHA (PR)
                                                                          8                  Plaintiff,                              ORDER OF DISMISSAL
                                                                          9     v.
                                                                         10   ALAMEDA COUNTY SHE RIFF
                                                                              DEPARTMENT; R. SLAUGHTER
                                                                         11
United States District Court




                                                                                             Defendants.
                                                                                                                     /
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                                     Plaintiff is an inmate in the Alameda County Jail who filed this pro se complaint under
                                                                         14
                                                                              42 U.S.C. § 1983. He complained that jail officials did not immediately clean up after an
                                                                         15
                                                                              inmate with COVID -19 had fallen and bled on the floor. The complaint was dismissed with
                                                                         16
                                                                              leave to amend because plaintiff’s allegations, even when liberally construed in his favor, failed
                                                                         17
                                                                              to satisfy three of the four elements of the claim that such conditions violated his constitutional
                                                                         18
                                                                              right to due process. See Castro v. Cnty. of Los Angeles, 833 F.3d 1060, 1068-71 (9th Cir.
                                                                         19
                                                                              2016) (en banc).
                                                                         20
                                                                                     The elements of a pretrial detainee’s due process failure-to-protect claim against an
                                                                         21
                                                                              individual officer are:
                                                                         22
                                                                                             (1) The defendant made an intentional decision with respect to the
                                                                         23                  conditions under which the plaintiff was confined;
                                                                         24                  (2) Those conditions put the plaintiff at substantial risk of
                                                                                             suffering serious harm;
                                                                         25
                                                                                             (3) The defendant did not take reasonable available measures
                                                                         26                  to abate that risk, even though a reasonable officer in the
                                                                                             circumstances would have appreciated the high degree of risk
                                                                         27                  involved -- making the consequences of the defendant’s
                                                                                             conduct obvious; and
                                                                         28
                                                                                             (4) By not taking such measures, the defendant caused the
                                                                                 Case 3:20-cv-06808-WHA Document 15 Filed 01/21/21 Page 2 of 2



                                                                          1                    plaintiff’s injuries.
                                                                          2   Ibid. (footnote omitted). With respect to the third element, the defendant’s conduct must be
                                                                          3   objectively unreasonable, a test that will necessarily turn on the facts and circumstances of each
                                                                          4   particular case. Ibid. The original complaint did not satisfy the second, third and fourth
                                                                          5   elements.
                                                                          6          Plaintiff has filed a timely amended complaint which has not corrected the deficiencies
                                                                          7   of his original complaint. Specifically, plaintiff has not alleged that he has suffered any
                                                                          8   cognizable injury. He has not alleged that he got sick or contracted COVID-19, only that he
                                                                          9   fears he might in the future. But the incident occurred on July 17, 2020, and if he had
                                                                         10   contracted an illness from it, he would have done so long before the date he prepared the
                                                                         11   amended complaint, i.e. December 17, 2020. Plaintiff may not, moreover, obtain the relief he
United States District Court
                               For the Northern District of California




                                                                         12   seeks — money damages — based solely upon his fear in the absence of a physical injury. See
                                                                         13   42 U.S.C. § 1997e(e) (prisoners may recover for mental or emotional injuries suffered while
                                                                         14   incarcerated only if they first show that they suffered a physical injury).
                                                                         15          The amended complaint also fails to correct the other deficiencies noted in the original
                                                                         16   complaint. Plaintiff does not allege or cite evidence that COVID-19 can be transmitted by
                                                                         17   blood, let alone to a person who does not come into contact with the blood, such as Plaintiff in
                                                                         18   this instance. Plaintiff’s allegations also do not change the allegations in the original complaint
                                                                         19   that jail officials relied upon a professional “hazmat” to clean up the area, which was a
                                                                         20   reasonable response to a potential health threat. The allegations in the amended complaint
                                                                         21   establish that defendants were not deliberately indifferent, did not expose him to an
                                                                         22   unconstitutionally unsafe condition, and did not cause him any cognizable injury. Accordingly,
                                                                         23   the amended complaint fails to state a cognizable claim for relief.
                                                                         24          The case is DISMISSED. The clerk shall enter judgment and close the file.
                                                                         25          IT IS SO ORDERED.
                                                                         26
                                                                              Dated: January      21 , 2021.
                                                                         27                                                        WILLIAM ALSUP
                                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                                         28
                                                                                                                              2
